Citation Nr: 0325318	
Decision Date: 09/29/03    Archive Date: 10/03/03	

DOCKET NO.  00-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome (TJS). 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for the residuals of a 
right elbow injury. 

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for the residuals of a 
left elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In October 1998, the RO addressed a series of claims, 
including service connection for a right and left elbow 
disorder.  A timely notice of disagreement was received from 
the veteran in January 1999 and a statement of the case was 
issued in May 1999.  The veteran filed an untimely 
substantive appeal regarding this statement of the case in 
January 2000.  Accordingly, the October 1998 rating 
determination became final.  In order to reopen this claim, 
the veteran must supply new and material evidence.

Within the January 1999 notice of disagreement, the veteran 
filed a claim seeking service connection for TJS.  In an 
April 1999 rating determination, this claim was denied by the 
RO.  A timely notice of disagreement regarding this rating 
determination was filed by the veteran in June 1999 and a 
statement of the case regarding this claim was issued by the 
RO in July 1999.  A timely substantive appeal regarding the 
July 1999 statement of the case was received by the VA in 
January 2000.  Accordingly, the issue of service connection 
for TJS is before the Board at this time.  

By rating decision in June 2000, the RO granted service 
connection for right hand disability, and that issue is not 
before the Board for appellate review.

In June 2001, the RO readdressed the issue of service 
connection for a right and left elbow disorder.  The claims 
remained denied.  A timely notice of disagreement regarding 
the June 2001 rating determination was received at the RO in 
August 2001.  A statement of the case was issued regarding 
these two claims in June 2002.  A timely substantive appeal 
to the June 2002 statement of the case was received from the 
veteran in August 2002.  Accordingly, the issue of whether 
new and material evidence has been submitted to reopen claims 
of service connection for a right and left elbow disorder, 
sometimes referred to as the residuals of a right or left 
elbow injury, is before the Board at this time.

In a December 2002 rating determination, service connection 
for bilateral hearing loss was granted with an evaluation of 
100 percent.  Service connection for tinnitus was also 
granted with an evaluation of 10 percent.  In addition, 
entitlement to special monthly compensation based on the loss 
of use of both ears was granted.  The veteran has not 
appealed this determination.  Accordingly, the December 2002 
rating determination is not before the Board at this time.

In February 2003, the veteran canceled his request for a 
hearing before the Board.


FINDINGS OF FACT

1.  The veteran's TJS is related to an injury during active 
duty service.

2.  By rating decision in October 1998, the RO denied service 
connection for a right elbow and left elbow disorder; the 
veteran did not file a timely substantive appeal to complete 
an appeal from that determination.

3.  By rating decision in June 2000, the RO denied a request 
by the veteran to reopen his claim of service connection for 
right elbow disability; the veteran did not file a notice of 
disagreement to initiate an appeal from that determination. 

4.  Evidence received since the most recent final rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a right elbow disorder.

5.  Evidence received since the most recent final rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a left elbow disorder.


CONCLUSIONS OF LAW

1.  The veteran's temporomandibular joint syndrome (TJS) was 
incurred during his active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The October 1998 and June 2000 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Certain evidence received since the October 1998 rating 
decision that denied service connection for a left elbow 
disorder is new and material, and that claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

4.  Certain evidence received since the June 2000 rating 
decision that denied service connection for a right elbow 
disorder is new and material, and that claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple examination reports, 
outpatient treatment records, private medical records, and 
private medical reports.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Moreover, in multiple 
letters from the RO to the veteran, including the letter of 
March 2001, the supplemental statement of the case issued in 
June 2002, and the statement of the case issued in June 2002, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this regard, the Board has noted that in June 2002 the RO 
addressed the issue of service connection for the residuals 
of a right elbow injury and left elbow injury on a de novo 
basis.  The Board finds no prejudice to the veteran in 
adjudicating these claims at this time.  Although the RO may 
have determined that new and material evidence was received 
to reopen these claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The veteran has been notified of the laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decision, multiple 
supplemental statements of the case, and letters from the RO 
to the veteran have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

II.  Background

Service medical records indicate treatment for a contusion to 
the right hand when a tank latch fell on it in December 1961.  
Medical records also reveal treatment for a cut on the left 
chin in April 1962 and treatment for left elbow pain in 
August 1962.  Medical treatment of the left elbow indicates 
no evidence of a fracture.  At his separation evaluation in 
May 1962, the veteran indicated that he was in good health 
except for the right hand.  The veteran made no reference to 
a left elbow disorder.

In May 1998, decades after his discharge from active service, 
the veteran filed a series of claims seeking service 
connection for a right hand injury, right elbow injury, left 
elbow injury, and a chin scar.  Service connection for a chin 
scar was granted.  Service connection for a left elbow, right 
elbow and right hand injury were denied.  The veteran was 
notified of this determination in October 1998 and filed a 
timely notice of disagreement in January 1999.

In January 1999, the veteran submitted a medical report from 
"R.L.G.", D.D.S.  This report indicates that craniomandibular 
examination of the veteran revealed clicking, popping and 
pain of the right TMJ.  A history (as noted by the veteran) 
reveals an accident while in the service.  It was indicated 
that the veteran was hit under the left side of the jaw, 
thereby causing joints to move posteriorly into the 
craniomandibular fossa.

A statement of the case regarding the claims of service 
connection for a right and left elbow injury was issued by 
the RO in May 1999.  As noted above, the veteran filed an 
untimely substantive appeal to this statement of the case.  
This substantive appeal was timely with regard to the issue 
of service connection for TMJ.  

Within his January 2000 substantive appeal, the veteran 
contends that his TMJ disease was caused from a hit on the 
left side of his chin which took seven stitches to close the 
cut.  The veteran noted aches and pains in both elbows which 
he associates to his military service.

On VA examination in April 1999, the veteran's chief 
complaint was constant pain in his right hand and right 
elbow.  Physical examination of the right hand showed full 
range of motion with no weakness in the fingers.  The veteran 
was diagnosed with traumatic neuropathy of the median nerve 
of the right hand and chronic metacarpophalangeal joint 
synovitis secondary to trauma and medial epicondylitis of the 
right elbow.  Significantly, no reference was made to the 
left elbow.

Medical records were obtained by the RO or submitted by the 
veteran, indicating sporadic treatment for the disorders at 
issue.  Medical records do indicate treatment for a left 
elbow disorder.  However, none of these medical reports 
associate this disorder with the veteran's military service 
in the 1960's.

The veteran has submitted copies of service medical records 
indicating the treatment cited above.  In a May 2002 medical 
report, "R.E.P.", M.D., states that the veteran had a chronic 
complaint of right-sided otalgia.  It was contended that the 
veteran had lost consciousness when he became injured as a 
19-year-old serviceman after he was struck in the chin.  
Shortly after this injury he reported that his right jaw was 
popping and cracking.

In a December 1999 medical report, "G.M.Y.", M.D., states 
that the veteran had ongoing chronic right arm pain and right 
ear pain with TMJ disease and tinnitus.  It was indicated 
that both these conditions are a result of an injury 
sustained while the veteran was in service.  This physician 
made no reference to the veteran's left arm.  The physician 
stated, in pertinent part:

Regarding his right hand and arm pain, I 
feel they are directly related to trauma 
sustained while in the Service.  Office 
notes from 1960-1961 relate visits 
evaluating trauma sustained to the right 
hand and arm by a tank lid.  He had much 
swelling and discomfort and underwent 
physical therapy with little improvement.


A medical record dated in May 2002 refers to degenerative 
joint disease of the left elbow.

In August 2002, the veteran filed a timely substantive appeal 
to a June 2002 statement of the case which had addressed the 
issues of service connection for a right and left elbow 
injury.  The veteran contends that both his right and left 
elbows were injured in the military.

III.  Entitlement to Service Connection for TJS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In January 1999, the medical report of Dr. G. referenced TJS.  
Accordingly, there is a diagnosis of current disability.  
Service medical records indicate some form of injury 
surrounding the veteran's chin.  The veteran has been service 
connected for a chin scar.  Most importantly, the Board has 
the medical opinion of Dr. G., which appears to associate TJS 
to the veteran's military service and to this injury.  Based 
on the January 1999 report of Dr. G., the Board finds that 
service connection for TJS is warranted.



IV.  The Right and Left Elbow Disorders

The veteran was denied service connection for both his left 
and right elbow disorders in October 1998.  The veteran filed 
an untimely substantive appeal to the May 1999 statement of 
the case.  Accordingly, the October 1998 rating decision 
became final.  38 U.S.C.A. § 7105(e).  Applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  It 
appears that an attempt to reopen the right elbow claim was 
denied by rating decision in June 2000.  A notice of 
disagreement was not received to initiate an appeal, and that 
determination also became final.  The veteran subsequently 
requested that the claims for both elbows be reopened.  The 
RO denied the request, and the present appeal ensued.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  The Board also notes that this new 
legislation expressly provides that the duty to assist shall 
not be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

After reviewing the claims file, the Board believes that new 
and material evidence has been received to reopen both elbow 
claims.  With regard to the left elbow, the record now 
includes competent evidence showing suggesting left elbow 
disability.  Specifically, a May 2002 clinical record 
includes a reference to degenerative joint disease of the 
left elbow.  It appears that the underlying basis for the 
prior final denial was that there was no evidence of current 
left elbow disability.  The May 2000 clinical record is 
therefore significant and constitutes new and material 
evidence to reopen the left elbow claim. 

Likewise, the medical opinion of Dr. Y to the effect that the 
veteran suffers right elbow symptomatology related to trauma 
during service is new and material.  It specifically 
addresses the underlying reason for the prior final denials.  
Accordingly, the right elbow claim has also been reopened. 




ORDER

Service connection for temporomandibular joint syndrome is 
warranted.  The veteran's claims of service connection for 
right elbow and left elbow disabilities have been reopened.  
The appeal is granted to this extent, subject to the 
following remand. 


REMAND

Having reopened the elbow claims, the case must now be 
returned to the RO for additional development.  In this 
regard, VA medical examinations with etiology opinions are 
necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
elbow disorders.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner.  Any 
medically indicated special tests, 
including x-rays, should be accomplished.  
The examiner should clearly report all 
current, chronic disorders of the elbows.  
After examining the veteran and reviewing 
the record, the examiner should then 
respond to the following:

a)	As to any right elbow disorder found 
to be present, is it at least as 
likely as not (a 50% or higher 
degree of probability) that such 
disorder is causally related to the 
veteran's active duty service, 
including any injury to the right 
hand during service?
b)	As to any left elbow disorder found 
to be present, is it at least as 
likely as not (a 50% or higher 
degree of probability) that such 
disorder is causally related to the 
veteran's active duty service, 
including the left elbow symptoms 
noted during service?

2.  After completion of the above and any 
additional development which the RO deems 
necessary, the RO should review the 
expanded record on a de novo basis and 
determine if service connection is 
warranted for disabilities of the right 
elbow and left elbow.  Unless both claims 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

